Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2017/117584 (international filing date: 12/20/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-8, 11-12, 14-18, 31-32, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 20170353255 A1, hereinafter ISLAM), in view of Li et al. (US 20180212651 A1, hereinafter Li).

Regarding claim 1, ISLAM teaches a method for extending a physical broadcast channel (PBCH), wherein a synchronous broadcast block of the PBCH is provided with a PBCH extension indicator, and the method comprises (in general, see fig. 19 along with fig. 18 and their corresponding paragraphs 119-130): 
enabling an indication function for the PBCH extension indicator when extension of the PBCH is required, wherein the PBCH extension indicator is configured to indicate whether there is PBCH extension information (see at least para. 127, e.g. when the base station determines to transmit a BRS in the first radio frame, the base station may send the UE an indication indicating a presence of a BRS transmission in the PBCH 1912 and/or the repetition of the PBCH 1918); 
setting the PBCH extension indicator in a first synchronous broadcast block to be a first state when sending of the PBCH extension information is required, wherein the first state is configured to indicate that there is PBCH extension information (e.g. fig. 19 and para. 127, e.g. the indication indicating a presence of a BRS transmission in the PBCH 1912 that is in block 1910); 
sending the first synchronous broadcast block to a terminal, so that the terminal determines that there is the PBCH extension information according to the first state (see at least para. 127, e.g. the base station may send the UE an indication indicating a presence of a BRS transmission in the PBCH 1912 and/or the repetition of the PBCH 1918, such that the UE may expect to decode a BRS); 

sending the PBCH extension block at a set extension position, so that the terminal receives the PBCH extension block at the set extension position, and obtains the PBCH extension information from the PBCH extension block (see at least para. 127, e.g. during the second synchronization subframe of the first radio frame, the base station may use the second synchronization channel 1930 to transmit a BRS 1932, a PSS 1934, an SSS 1936, and a repetition of the BRS 1938).
ISLAM differs from the claim, in that, it does not specifically disclose PBCH extension bit; which is well known in the art and commonly used for effectively reducing latency for beam sweeping procedures.
Li, for example, from the similar field of endeavor, teaches similar or known mechanism of  PBCH extension bit (see at least para. 216, e.g. “bit” is used in PBCH indication); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Li into the method of ISLAM for effectively reducing latency for beam sweeping procedures.

Regarding claim 2, ISLAM in view of Li teaches the first state is an activated state or a first value, the activated state is configured to indicate that there is the PBCH extension information, and the first value is configured to indicate that there is the PBCH 

Regarding claim 4, ISLAM in view of Li teaches the synchronous broadcast block is a time-frequency resource block carrying a synchronous signal and broadcast information, and the PBCH extension block is a time-frequency resource block not carrying the synchronous signal.  (ISLAM, see at least fig. 19, e.g. the block 1910 and the BRSs 1932 and 1938 all in the first Radio Frame)

Regarding claim 5, ISLAM in view of Li teaches the set extension position is a specified time domain position after the first synchronous broadcast block, or a specified frequency domain position after the first synchronous broadcast block. (ISLAM, see at least fig. 19, e.g. the block 1910 the BRSs 1932 and 1938 are after the block 1910 in time domain, note that in fig. 7, BRSs can also be set in frequency domain)

Regarding claim 7, ISLAM in view of Li teaches setting the PBCH extension bit in a second synchronous broadcast block to be a second state when the sending of the PBCH extension information is not required, wherein the second state is configured to indicate that there is no PBCH extension information; and sending the second synchronous broadcast block to the terminal, so that the terminal determines that there is no PBCH extension information according to the second state.  (ISLAM, see at least para. 128 of fig. 19, e.g. when the base station determines not to transmit a BRS in the 

Regarding claim 8, ISLAM in view of Li teaches the second state is an inactive state or a second value, the inactive state is configured to indicate that there is no PBCH extension information, and the second value configured to indicate that there is no PBCH extension information.  (ISLAM, see at least para. 128, e.g. indicating an absence of BRS transmission; Li, see at least para. 216, e.g. “bit” value is used in PBCH indication)

Regarding claim 11, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1; more specifically, it would be an apparatus of claim 11 performs the reverse receiving from and transmitting to the apparatus of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 12, in view of claim 11 above, this claim is rejected for the same reasoning as claim 2.  

Regarding claim 14, in view of claim 11 above, this claim is rejected for the same reasoning as claim 5.

Regarding claim 15, in view of claim 11 above, this claim is rejected for the same reasoning as claim 5.  

Regarding claim 16, in view of claim 11 above, this claim is rejected for the same reasoning as claim 4.  

Regarding claim 17, in view of claim 11 above, this claim is rejected for the same reasoning as claim 7.  

Regarding claim 18, in view of claim 11 above, this claim is rejected for the same reasoning as claim 8.  

Regarding claim 31, this claim is rejected for the same reasoning as claim 11 except this claim is in apparatus claim format.
To be more specific, ISLAM in view of Li also teaches a same or similar apparatus comprising processor and memory (ISLAM, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 32, in view of claim 31 above, this claim is rejected for the same reasoning as claim 12.

Regarding claim 45, in view of claim 31 above, this claim is rejected for the same reasoning as claim 17.

Regarding claim 46, in view of claim 31 above, this claim is rejected for the same reasoning as claim 18.


Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered.  Regarding independent claims 1, 11, and 31, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Specifically, ISLAM discloses time division multiplexing of synchronization channels, including: processing a first group of synchronization signals; processing a second group of synchronization signals; performing a first transmission by transmitting the processed first group of the synchronization signals in a first synchronization subframe; and performing a second transmission by transmitting the processed second group of the synchronization signals in a second synchronization subframe. It can be seen that ISLAM is not relevant to extending a PBCH.

According to paragraphs 18, 19 and 119-130 of ISLAM, especially paragraph 127 of ISLAM, it discloses “when the base station determines 
The RACH 1940 may occur after the second synchronization channel 1930”.

Therefore, in ISLAM, when the base station determines to transmit a BRS (beam reference signal) in the first radio frame, the base station may send the UE an indication indicating a presence of a BRS transmission in the PBCH 1912 and/or the repetition of the PBCH 1918, such that the UE may expect to decode a BRS; when the base station determines not to transmit a BRS in the second radio frame, the base station may indicate
an absence of BRS transmission in the PBCH 1952 and/or the repetition of the PBCH 1958 , such that the UE may not expect to decode a BRS. D1 does not involve “PBCH extension bit”, “PBCH extension information”, “PBCH extension block” in claim 1, let alone the technical features of “enabling an indication function for the PBCH extension bit when extension of the PBCH is required, wherein the PBCH extension bit is configured to indicate whether there is PBCH extension information” and “sending the first synchronous broadcast block to a terminal, so that the terminal determines that there is the PBCH extension information according to the first state” in claim 1.”  (Remarks, page 12-14)  

The examiner respectfully disagrees.  As indicated in claim 1 rejection, ISLAM involves PBCH extension indicator (not “bit”, which 2nd prior art Li discloses it, e.g. the indication indicating a presence of a BRS transmission), PBCH extension information (e.g. a presence of a BRS transmission), and PBCH extension block (e.g. can be viewed as block 1930, or can be viewed as BRS 1932,1938 only).  Because ISLAM involves the argued features, ISLAM also teaches or suggests the technical features of “enabling an indication function for the PBCH extension bit when extension of the PBCH is required, wherein the PBCH extension bit is configured to indicate whether there is PBCH 

Further, the applicant argues that (applicant’s emphasis included, if any):
“Further, according to Fig. 19 of ISLAM, it discloses that the base station may use the second synchronization channel 1930 to transmit a BRS 1932, a PSS 1934, an SSS 1936, and a repetition of the BRS 1938, and the RACH 1940 may occur after the second synchronization channel 1930. There is no other record about “second synchronization channel 1930” throughout the description of ISLAM. It can be seen that 1930 in ISLAM is the second synchronization channel, rather than PBCH extension block. ISLAM does not disclose the technical feature of “generating a PBCH extension block, wherein the PBCH extension block comprises the PBCH extension information” in claim 1.

As described above, according to paragraph 127 of ISLAM, it discloses that “During the second synchronization subframe of the first radio frame, the base station may use the second synchronization channel 1930 to transmit a BRS 1932, a PSS 1934, an SSS 1936, and a repetition of the BRS 1938”. It does not disclose the technical feature of “sending the PBCH extension block at a set extension position, so that the terminal receives the PBCH extension block at the set extension position, and
obtains the PBCH extension information from the PBCH extension block“ in claim 1.”  (Remarks, page 14)  

The examiner respectfully disagrees.  In ISLAM, the position of the synchronization channels 1910, 1930, 1950, and 1970 in a frame are for PBCH unless BS decided to transmit BRS (see at least para. 126 and fig. 17), such as using the second synchronization channel 1930 (e.g. the PBCH extension block).  Note that, as stated above, the PBCH extension block can be viewed as block 1930 as interpreted for claim 1 rejection purposes; it can also be viewed as BRS 1932+1938 only.  Hence, ISLAM indeed teaches or suggests the argued features of “generating a PBCH extension block, 

Further, the applicant argues that (applicant’s emphasis included, if any):
“Li (assuming the Office can find similar disclosures in its provisional application) discloses a method of a network node, paragraph 216 of Li only discloses that “The BRS transmission period is configured by a 2 bit indicator in a Physical Broadcast Channel (xPBCH)”, which is not relevant to “PBCH extension bit” in claim 1.”  (Remarks, page 14-15)  

The examiner respectfully disagrees.  As indicated in claim 1 rejection, ISLAM involves PBCH extension indicator (not “bit”, which 2nd prior art Li discloses it, e.g. BRS transmission period is configured by a 2 bit indicator in x Physical Broadcast Channel), which can also be found in Li’s provisional application at least page 4 section 5.1. 

Regarding independent claims 11 and 31, while no arguments presented, the traversal grounds would have been same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 11, and 31, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Allowable Subject Matter
Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465